Exhibit 99.1 (Integrys Energy Group, Inc. News Release) For immediate release: Contact: Steven P. Eschbach, CFA April 01, 2010 Vice President – Investor Relations (312) 228-5408 Integrys Energy Services Closes Sale of Wholesale Electric Marketing Business Chicago – April 1, 2010 – Integrys Energy Group, Inc. (NYSE: TEG) today announced that its nonregulated subsidiary, Integrys Energy Services, Inc., has soldsubstantially all of its wholesale electric marketing and trading business to Macquarie Cook Power, Inc. as part of Integrys Energy Services' strategy to reduce the size and scope of its operations.
